       Case 2:19-cr-00064-JLS Document 113 Filed 02/04/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA
                                                                                     CRIMINAL
         v.                                                                          No. 19-64-6

JOHN DOUGHERTY, et al.




                                                ORDER


         AND NOW, this __4th___ day of February, 2020, upon review of Defendant Niko

Rodriquez’s unopposed “Motion for Government Agents to Retain Rough Notes” (ECF

Docket No. 48) it is hereby ORDERED that the Motion is GRANTED. 1



                                                                BY THE COURT:


                                                                _/S/ JEFFREY L. SCHMEHL___
                                                                Jeffrey L. Schmehl, J.




1
  In United States v. Vella, the Third Circuit adopted the D.C. Circuit’s guidelines for the retention of rough
interview notes. United States v. Vella, 562 F.2d 275, 276 (3d Cir. 1977). Namely, the Court determined
that rough interview notes should be kept and produced so that the District Court may determine whether the
notes are discoverable under Brady v. Maryland. See Brady v. Maryland, 373 U.S. 83 (1963). Considering
this, we grant Defendant Rodriquez’s Motion.
